DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Claims 1, 9, 12-13, 15, and 22 are allowable. The restriction requirement among the species of cells (i.e., Species B), as set forth in the Office action mailed on March 30, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species B requirement mailed on 3/30/2018 is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 11, directed to the species of additional cells are no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Claims 1-20 were originally filed on May 22, 2017.  
The amendment received April 17, 2019, canceled claims 2-8, 10, and 17-20; and amended claims 1, 9, 11-13, and 15.  The amendment received on December 17, 2019, amended claims 1 and 15.  The amendment received on September 24, 2020, amended claims 1 and 15; and added new claims 21-23.  The amendment received on March 25, 2021, amended claims 21-22.  The amendment received on November 15, 2021, canceled claims 14, 16 and 22-23; and amended claims 1 and 15.  The amendment received on April 11, 2022, amended claims 1 and 15.  The Examiner’s Amendment below, amends claims 1 and 15.
Claims 1, 9, 11-13, 15, and 22 are currently pending and are under consideration.

Priority
The present application is a divisional of U.S. Non-Provisional Application No. 13/979,003, now issued as U.S. Patent No. 9,669,092, which claims status as a 371 (National Stage) of PCT/US2012/023268 filed January 31, 2012, and claims priority under 119(e) to U.S. Provisional Application Nos. 61/467,714 filed on March 25, 2011, and 61/438,707 filed February 2, 2011. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claims 1 and 15 as open-ended requiring 100% identity to SEQ ID NO: 9 where X is Met and has a C-terminal amide but where the sequence can have additional residues at the N-terminal end (note: the C-terminal amide caps the C-terminal end of the sequence from additional residues via a natural peptide bond).  As such, the scope of claims 1 and 15 is analogous to “comprising the sequence of SEQ ID NO: 1” above.  

Response to Amendment
The Declaration under 37 CFR 1.132 filed April 11, 2022, is sufficient to overcome the rejection of claims 1, 9, 12-13, 15, and 22 based upon Hamadani et al., Biol. Blood Marrow Transplantation 14:556-567 (2008) (cited in the Action mailed on 10/17/18) in view of Gozes et al. U.S. Patent No. 6,630,124 B1 published on October 7, 2003, Krause et al., Cell 105:369-377 (2001) (cited in the Action mailed on 10/17/18), National Institute of Health, “5. Hematopoietic Stem Cells,” available online at https://stemcells.nih.gov/info/2001report/chapter5.htm, 14 page (2001) (hereinafter the “NIH article”), Janeway CA Jr, et al., Immunobiology: The Immune System in Health and Disease. 5th edition. New York: Garland Science; 2001. Generation of lymphocytes in bone marrow and thymus. Available from: https://www.ncbi.nlm.nih.gov/books/NBK27123/, and Warren et al., Blood 91:2197-2207 (1998).

Response to Arguments
Applicant’s arguments, see Response, filed 4/11/22, with respect to the 112(a), written description, rejection have been fully considered and are persuasive.  The rejection of claims 1, 9, 12-13, 15, and 22 as failing to comply with the written description requirement has been withdrawn. 

Applicant’s arguments, see Response, filed 4/11/22, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1, 9, 12-13, 15, and 22 as being unpatentable over Hamadani et al., Biol. Blood Marrow Transplantation 14:556-567 (2008) (cited in the Action mailed on 10/17/18) in view of Gozes et al. U.S. Patent No. 6,630,124 B1 published on October 7, 2003, Krause et al., Cell 105:369-377 (2001) (cited in the Action mailed on 10/17/18), National Institute of Health, “5. Hematopoietic Stem Cells,” available online at https://stemcells.nih.gov/info/2001report/chapter5.htm, 14 page (2001) (hereinafter the “NIH article”), Janeway CA Jr, et al., Immunobiology: The Immune System in Health and Disease. 5th edition. New York: Garland Science; 2001. Generation of lymphocytes in bone marrow and thymus. Available from: https://www.ncbi.nlm.nih.gov/books/NBK27123/, and Warren et al., Blood 91:2197-2207 (1998) has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Gibson Lanier, on May 19, 2022 (See accompanying Interview Summary).
The application has been amended as follows: 
	IN THE CLAIMS:
1.	(Currently Amended)	Please delete in line 7, “or an analog thereof,”. 
15.	(Currently Amended)	Please delete in lines 6-7, “or an analog thereof,”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
It is noted that the instantly claimed invention is novel and nonobvious in light of unexpected results.  More specifically, Applicants have demonstrated that when bone marrow cells that comprise CD8 + T cells are co-administered with a VIP antagonist having the amino acid sequence of instant SEQ ID NO: 9 where X is M, there is a synergistic effect for treating leukemia in a subject.  Applicants demonstrated in the Li reference in Figures 3F and 6C (i.e., Li et al., Cancer Res 76:3802-6815 (2016) (cited in the IDS received on 12/17/19)) that when mice were administered instant SEQ ID NO: 9 as a “pre-treatment” (i.e., defined as being administered at day -1 to +5 in relation to bone marrow cell administration) in combination with bone marrow cells and splenocytes, there was about 60% to 65% survival of the mice (i.e., group WT, VIPhyb Early in the Li reference) compared to about 10% survival among the same mice that only received bone marrow cells and splenocytes (i.e., group WT, PBS in the Li reference) (See Li article, pg. 6804, col. 2, last paragraph; pg. 6807, col. 1, 1st paragraph to col. 2, 2nd paragraph; Figures 3F and 6C), and compared to about 30% survival among the same mice under the same experimental conditions (See Peterson et al., OncoImmunol. 6:12 pages (2017) at pg. 3, col. 2, 1st paragraph; Figure 1B (cited in the IDS received on 12/17/19)).  Furthermore, Applicants demonstrated that when mice were administered instant SEQ ID NO: 9 as a “post-treatment” (i.e., defined as being administered at day +7 to +13 in relation to bone marrow cell administration) in combination with bone marrow cells and splenocytes, there was about 20% survival of the mice (i.e., group WT, VIPhyb Post in the Li reference) compared to about 10% survival among the same mice that only received bone marrow cells and splenocytes as discussed above, and compared to less than 5% (arguably none) survival among mice who lacked bone marrow cells administration and lacked B and T cells who received VIPhyb (See Peterson reference, pg. 3, col. 2, 2nd paragraph; Figure 2C).  The data provided also indicate that the criticality of the co-administration of T cells. Therefore, Applicants have provided evidence to demonstrate that the scope of the instantly claimed invention exhibits unexpected synergistic results.  Thus, the claimed invention is novel and nonobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654